                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                AT GREENEVILLE

UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )      No.    2:09-CR-031
                                                 )
JAMIE LEWIS                                      )

                            MEMORANDUM AND ORDER

       This criminal case is before the Court on the defendant’s motion for sentence

reduction. [Doc. 1438]. Through counsel, the defendant asks the Court to reduce his

sentence pursuant to Section 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132

Stat. 5194, which retroactively applies certain provisions of the Fair Sentencing Act of

2010, Pub. L. 111-220, 124 Stat. 2372. The government has responded in opposition to

the motion [doc. 1443], and the defendant has submitted a reply. [Doc. 1444]. For the

reasons that follow, the defendant’s motion will be granted.

I.     Defendant’s Eligibility for First Step Act Relief.

       “Federal courts are forbidden, as a general matter, to modify a term of imprisonment

once it has been imposed, but the rule of finality is subject to a few narrow exceptions.”

Freeman v. United States, 564 U.S. 522, 526 (2011) (internal citation and quotation marks

omitted). One such exception is identified in 18 U.S.C. § 3582(c)(1)(B), which provides

that “the court may modify an imposed term of imprisonment to the extent otherwise

expressly permitted by statute . . . .” The First Step Act, which was enacted on December

21, 2018, is one such statute.
          Section 404(b) of the First Step Act instructs that the “court that imposed a sentence

for a covered offense may, on motion of the defendant . . . , impose a reduced sentence as

if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the

covered offense was committed.” A covered offense is “a violation of a Federal criminal

statute, the statutory penalties for which were modified by section 2 or 3 of the Fair

Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” First Step Act,

§ 404(a). 1

          Prior to the Fair Sentencing Act, 21 U.S.C. § 841 (as applied to the present

defendant) mandated an enhanced sentence of life imprisonment for violations of section

841(a)(1) involving 50 grams or more of cocaine base. See 21 U.S.C. § 841(b)(1)(A)(iii)

(2009). For 841(a)(1) violations involving five grams or more (but less than 50 grams) of

cocaine base, the enhanced statutory penalty was ten years to life.                              See id. §

841(b)(1)(B)(iii). Since the enactment of the Fair Sentencing Act, the 841(b)(1)(A)(iii)

penalties now apply only to offenses involving 280 grams or more of cocaine base, and the

841(b)(1)(B)(iii) penalties apply only to offenses involving 28 grams or more (but less than

280 grams) of cocaine base. See 21 U.S.C. § 841(b) (2018); Dorsey v. United States, 567

U.S. 260, 269 (2012).

          The present defendant pled guilty to conspiring to distribute and possess with the

intent to distribute fifty grams or more of cocaine base in violation of 21 U.S.C. §§




1
    Section 404(c) of the First Step Act imposes additional limitations, none of which apply in this case.

                                                       2
841(a)(1) and 841(b)(1)(A). His Presentence Investigation Report (“PSR”) deemed him

responsible for a drug quantity of at least 500 grams but less than 1.5 kilograms.

       The United States opposes the instant motion on multiple grounds. Primarily, it

presents various arguments that the defendant is not eligible for First Step Act relief

because he was not sentenced for a “covered offense” as defined by that legislation.

Further, it is the United States’ position that granting the instant motion (and those of

similarly situated defendants) would result in “mass disparity” which would “defeat[] the

plain Congressional intent in the First Step Act of assuring like treatment of like offenders.”

[Doc. 1443, p. 3, 7].

       As noted, the First Step Act defines a “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of the

Fair Sentencing Act of 2010 . . . ,” First Step Act, § 404(a). The United States argues that

the limitation “the statutory penalties for which were modified by” in fact describes the

word “violation” rather than the immediately preceding words “a Federal criminal statute.”

In turn, the United States submits that the word “violation” means the entirety of a

defendant’s conduct—such as the drug quantity found in a PSR or the factual basis of a

plea agreement—rather than the drug quantity threshold of the statute of conviction.

Therefore, according to the government, a court can still find a § 404 movant responsible

(for statutory sentencing purposes) for the higher drug quantity from, for example, his PSR.

That is so, says the government, because the Constitutional safeguards of Alleyne were not

“in effect at the time the covered offense was committed,” First Step Act, § 404(b), and the

                                              3
holdings of those cases are not to be applied retroactively. See Apprendi v. New Jersey,

530 U.S. 466, 490 (2000) (With the exception of prior convictions, facts that increase a

crime’s penalty beyond the statutory maximum must be submitted to the jury and proved

beyond a reasonable doubt.); Alleyne v. United States, 570 U.S. 99, 114-16 (2013)

(extending Apprendi’s holding to facts that increase statutory minimums).

       A venture into the definitional morass of the United States’ “violation” argument is

unnecessary because this Court finds that the First Step Act uses the words “the statutory

penalties for which were modified by” to describe the immediately preceding words “a

Federal criminal statute.” See, e.g., United States v. Rose, 379 F. Supp. 3d 223, 228

(S.D.N.Y. 2019) (persuasively explaining that § 404(a)’s “‘penalties’ clause modifies the

adjacent noun phrase, ‘Federal criminal statute[,]’” rather than the more distant noun,

“violation.”). “Here, the “penalties clause’ is most naturally read as modifying ‘Federal

criminal statute,’ the noun phrase immediately next to it.” Id.

       Further, this Court agrees with those cases which have rejected the United States’

Alleyne argument. True, Apprendi and Alleyne do not retroactively apply on collateral

review, but the majority of courts to thus far consider the issue have concluded that those

cases’ holdings are nonetheless applicable to § 404. See, e.g., United States v. Burke, No.

2:08-CR-63(1), 2019 WL 2863403, at *3 (E.D. Tenn. July 2, 2019) (Greer, J.) (collecting

cases). “[I]t is not only appropriate but also realistic to presume that Congress was

thoroughly familiar with . . . important precedents . . . and that it expected its enactment to

be interpreted in conformity with them.” Cannon v. Univ. of Chicago, 441 U.S. 677, 699

                                              4
(1979); accord Burke, 2019 WL 2863403 at *3 (collecting cases). “The First Step Act

neither directs nor implies that the Court should perpetuate the application of an

unconstitutional practice when determining a new sentence that complies with the Act’s

directives, and many courts faced with the issue have applied the Apprendi rule in First

Step Act re-sentencings.” United States v. Stone, No. 1:96 CR 403, 2019 WL 2475750, *2

(N.D. Ohio June 13, 2019) (collecting cases). 2

        Thus,

        eligibility under the language of the First Step Act turns on a simple,
        categorical question: namely, whether a defendant's offense of conviction
        was a crack cocaine offense affected by the Fair Sentencing Act. If so, the
        defendant is categorically eligible for consideration regardless of actual
        quantities. The particular quantities affect only the Court's discretionary call
        on whether to grant a reduction in sentence.

        ...

        . . . This is a categorial decision based on the type of prior conviction, not
        any particular quantity determination. The Court then determines whether to
        exercise its discretion to reduce the defendant's sentence. This determination
        is informed by a guideline comparison between the guidelines as they existed
        during the original sentencing and the guidelines as they exist today, as well
        as from any other information the parties present or the Court chooses to
        consider. Based on this information, the Court will then determine the extent
        of any reduction it decides in its discretion to award, consistent with statutory
        limits, non-binding guideline considerations, and the Section 3553 factors.

2
  In his plea agreement the instant defendant stipulated that he conspired to distribute and possess with the
intent to distribute at least 500 grams but less than 1.5 kilograms of a mixture and substance containing a
detectible amount of cocaine base. [Doc. 256, ¶ 4(a)]. It would unjust for this Court to hold the defendant
statutorily accountable for that amount for purposes of First Step Act eligibility. There are lower burdens
of proof at sentencing, where also the Federal Rules of Evidence do not apply. “Many things might have
been different if this crime had been committed and charged years later or the Fair Sentencing Act had been
passed years earlier, and the Court is unwilling to engage in a series of hypotheticals about what might have
happened had aspects of the case been fundamentally altered.” United States v. Dodd, 372 F. Supp. 3d 795,
799 (S.D. Iowa 2019).


                                                     5
United States v. Boulding, 379 F. Supp. 3d 646, 648, 651, 654 (W.D. Mich. 2019).

       This Court is not persuaded by the United States’ predictions of “an odd result” of

“profoundly unfair and illogical disparities.” [Doc. 1443, p. 5, 7]. An “odd result,” in this

Court’s eyes, would flow instead from the conclusion that Congress intended for § 404 to

apply only to those few pre-Fair Sentencing Act defendants whose judicially-found

relevant conduct fell within the gaps (between 5 and 28 grams or between 50 and 280

grams) of the pre- and post-First Step Act statutory thresholds. In this Court’s experience,

based on more than thirty years on the federal bench, the government’s proposed

interpretation would restrict § 404 relief to a miniscule subset of cocaine base defendants.

Stated differently, § 404 would be virtually meaningless, and courts “should not lightly

conclude that Congress enacted a self-defeating statute.” Quarles v. United States, 139 S.

Ct. 1872, 1879 (2019).

       No matter which way this or any other Court rules on the current wave of § 404

motions, one party (or, most likely, both) will be able to continue conjuring examples of

resultant disparity. However, relevant conduct remains a bedrock component of the

guideline range calculation, thus serving to limit sentencing disparity.

       Turning to the instant defendant, as noted he pled guilty to conspiring to distribute

and possess with the intent to distribute fifty grams or more of cocaine base in violation of

21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A). Section 2 of the Fair Sentencing Act of 2010

modified the statutory penalties for that federal criminal statute. See Fair Sentencing Act,

124 Stat. 2372. The defendant committed his crime from 2006 through 2009. [Doc. 256,

                                             6
p.3]. Thus, he was sentenced by this Court for “a covered offense” and is eligible to be

considered for First Step Act relief.

II.    Factual Background

       In this case, by judgment dated March 10, 2011, the Court sentenced the defendant

to a term of imprisonment of 180 months to be followed by ten years of supervised release.

Prior to the change of plea hearing and pursuant to 21 U.S.C. § 851, the United States

timely filed an information giving notice of multiple prior felony drug convictions to be

relied upon to increase the defendant’s statutory term of imprisonment from a mandatory

minimum of ten years to a mandatory minimum of life. [Doc. 214]. See 21 U.S.C. §

841(b)(1)(A)(iii) (2009).

       The defendant’s initial guideline range was 262 to 327 months, based on a total

offense level of 34 and a criminal history category of VI. However, due to the statutory

minimum, his guideline range became life.

       Prior to sentencing, the United States filed a motion for downward departure

pursuant to 18 U.S.C. § 3553(e). [Doc. 880]. The Court granted the motion and departed

downward to a sentence of 180 months, reflecting a fifty percent substantial assistance

departure from a life-equivalent range of 360 months to life.

       According to the Bureau of Prisons, the defendant is presently scheduled for release

on May 15, 2022.




                                            7
III.   Analysis

       As noted, the defendant’s motion is authorized by the First Step Act because he was

sentenced in this Court for “a violation of a Federal criminal statute, the statutory penalties

for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . , that was

committed before August 3, 2010.” First Step Act, § 404(a). Specifically, the defendant’s

enhanced statutory term of imprisonment was reduced by section 2 of the Fair Sentencing

Act from mandatory life to a range of ten years to life, and his enhanced minimum term of

supervised release was reduced from ten years to eight.

       As a result, the defendant’s guideline range is now 262 to 327 months, no longer

restricted by his statutory minimum. Applying a corresponding fifty percent substantial

assistance reduction from the bottom of that range would result in a reduced sentence of

131 months.

       The Court has considered the filings in this case, along with the relevant 3553(a)

factors. The Court has also reviewed the defendant’s Bureau of Prisons SENTRY Report

and has refamiliarized itself with the defendant’s PSR.

       The defendant’s criminal history is concerning. However, since incarcerated in this

case, the defendant has participated in an impressive amount of vocational and education

programming and he has incurred no disciplinary sanctions. Accordingly, the Court finds

that he should be granted a sentence reduction.




                                              8
IV.    Conclusion

       For the reasons provided herein, the defendant’s motion for sentence reduction [doc.

1438] is GRANTED. The defendant’s term of imprisonment is reduced to 131 months,

which includes a corresponding fifty percent substantial assistance departure from the

bottom of the new guideline range.

       If this sentence is less than the amount of time the defendant has already served, the

sentence shall instead be reduced to “time served.” In that case, this order shall take effect

10 days from its entry so as to give the Bureau of Prisons sufficient time to process the

defendant’s release.

       The defendant’s term of supervised release is reduced from ten years to 8 years.

See 21 U.S.C. § 841(b)(1)(B).

       Further, while on supervised release, the defendant shall be subject to the following

additional special condition of supervision:

       The defendant shall submit his person, property, house, residence, vehicle,
       papers, computers [as defined in 18 U.S.C. § 1030(e)(1)], other electronic
       communications or data storage devices or media, or office, to a search
       conducted by a United States Probation Officer or designee. Failure to submit
       to a search may be grounds for revocation of release. The defendant shall
       warn any other occupants that the premises may be subject to searches
       pursuant to this condition. An officer may conduct a search pursuant to this
       condition only when reasonable suspicion exists that the defendant has
       violated a condition of his supervision and that the areas to be searched
       contain evidence of this violation. Any search must be conducted at a
       reasonable time and in a reasonable manner.

       Except as provided herein, all provisions of the judgment dated March 10, 2011,

shall remain in effect.

                                               9
      Lastly, the defendant’s pro se motion for appointment of counsel [doc. 1434], filed

prior to the appearance of Federal Defender Services on his behalf, is DENIED AS

MOOT.

            IT IS SO ORDERED.

                                                      ENTER:



                                                             s/ Leon Jordan
                                                      United States District Judge




                                          10
